Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/2021 and 1/8/2020 are being considered.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“foreign object detection section configured to detect a foreign object present on a windshield” in claim 1.
“foreign object removal device configured to clean the windshield to remove the foreign object” in claim 1.
“an actuation notification section configured to notify a user of actuation of the foreign object removal device”
“a control section that … controls the actuation notification section so as to notify of actuation of the foreign object removal device before controlling the foreign object removal device so as to clean the windshield” in claim 1
“imaging section configured to acquire information about an image ahead of a vehicle through the windshield from inside a vehicle cabin” in claim 2
“ a first drive source configured to swing a wiper arm such that the wiper blade coupled to a leading end portion of the wiper arm wipes the windshield; a second drive source configured to use an extension-contraction mechanism provided to the wiper arm to change a wiping range of the wiper blade” in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification “foreign object detection section” is defined to be a rain sensor or an infrared light. For interpretation purposes this is the structure to be given to the foreign object detection section, or equivalence thereof.  
When looking to the specification “foreign object removal device” is defined to be “a washer device configured to spray cleaning fluid toward the windshield, and a wiper device configured to wipe cleaning fluid adhering to the windshield with a wiper blade.”  For interpretation purposes this is the structure to be given to the foreign object removal device, or equivalence thereof.  Further the washer device is to be interpreted as fluid spraying nozzles.  
When looking to the specification “actuation notification section” is defined to be “includes a visual information display section including either a display section or a warning light configured to notify a user of actuation of the foreign object removal device using visual information, an audio output section configured to notify a user of actuation of the foreign object removal device using audio information including either an announcement or a warning sound, and a vibration generation section configured to notify a user of actuation of the foreign object removal device using vibration.”  For interpretation purposes the structure to be given to an actuation notification section is to be at least one of a visual, audible or vibratory generation section, or equivalence thereof.  

When looking to the specification “imaging section” is defined to be a camera.  For interpretation purposes this is the structure to be given to an imaging section, or equivalence thereof.  
When looking to the specification, the first and second drive source are defined to be motors capable of rotating the wiper blades.  For interpretation purposes this is the structure to be given to the first and second drive source, or equivalence thereof.  

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a control section”.  It is unclear if this is the same or a different control section that is previously recited.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as the same control section that was previously recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa (WO2017122825A1) in view of Eiji (JPH0732978A).
Regarding claim 1 (Original) Yoshihisa discloses a vehicle cleaning system comprising: 
a foreign object detection section (Items 76 and 94; translation lines 490-506) configured to detect a foreign object present on a windshield; 
a foreign object removal device (Items 70, 72, 18 and 36) configured to clean the windshield to remove the foreign object; 
an actuation notification section configured to notify a user of actuation of the foreign object removal device (Translation Lines 452-457); and 
a control section (Items 90 and 58)
Yoshihisa fails to explicitly disclose a control section that, when the foreign object detection section has detected the foreign object, controls the actuation notification section so as to notify of actuation of the foreign object removal device before controlling the foreign object removal device so as to clean the windshield.  
Eiji teaches a control section that, when the foreign object detection section has detected the foreign object, controls the actuation notification section so as to notify of actuation of the foreign object removal device before controlling the foreign object removal device so as to clean the windshield (Translation Paragraph [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the operation sequence of Yoshihisa by incorporating the notification section before the object removal device as discussed by Eiji.  Giving the driver warning before the windshield wipers actuated would prevent the user from being startled (Eiji Paragraph [0017]).
Regarding claim 2 (Original) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 1, wherein: the foreign object detection section includes an imaging section configured to acquire information about an image ahead of a vehicle through the windshield from inside a vehicle cabin (Yoshihisa Item 94 Line 429); and the control section determines 
Regarding claim 3 (Currently Amended) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 1, wherein:  -7-New U.S. Patent Application the foreign object detection section further includes an infrared sensor configured to detect a water droplet on a surface of the windshield; and the control section determines that the foreign object detection section has detected a foreign object in a case in which the infrared sensor has detected a water droplet (Yoshihisa Translation Lines 490-506).   
Regarding claim 5 (Currently Amended) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 1, further comprising a selection section configured to enable a user to select either to permit actuation of the foreign object removal device or cancel actuation of the foreign object removal device (Yoshihisa Item 50 allows for the wipers to be on, off or in automatic mode where the foreign object removal device is controlled; Lines 432-440).  
Regarding claim 6 (Currently Amended) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 1, wherein the foreign object removal device includes a washer device (Yoshihisa Item 70) configured to spray cleaning fluid toward the windshield, and a wiper device (Yoshihisa Items 18 and 36) configured to wipe cleaning fluid adhering to the windshield with a wiper blade (Yoshihisa Lines 470-479).  
Regarding claim 7 (Original) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 6, wherein the washer device includes a detection range nozzle configured to spray cleaning fluid toward a detection range in which the foreign object detection section detects a foreign object (Yoshihisa Lines 470-479).  
Regarding claim 8 (Original) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 6, wherein: cleaning fluid-spraying nozzles of the washer device are respectively provided at a side facing toward an upper return position and at a side facing toward a lower return position on at least one of the wiper blade or a wiper arm that causes the wiper blade to perform a wiping action; and the control section controls to spray cleaning fluid from the nozzle provided at the side facing toward the upper return position during a wiping action of the wiper blade toward the upper return position, and controls to spray cleaning fluid from the nozzle provided at the side facing toward the lower return position during a wiping action of the wiper blade toward the lower return position (Yoshihisa Lines 1298-1306 and 1329-1341).  
Regarding claim 9 (Currently Amended) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 6, wherein the wiper device includes: a first drive source configured to swing a wiper arm such that the wiper blade coupled to a leading end portion of the wiper arm wipes the windshield; a second drive source configured to use an extension-contraction mechanism provided to the wiper arm to change a wiping range of the wiper blade; and the control section (described above) configured to control the first drive source and the second drive source to perform an extension or contraction action of the wiper arm using the extension-contraction mechanism so as to correspond to a swinging action of the wiper arm (Yoshihisa Lines 458-469).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa (WO2017122825A1) in view of Eiji (JPH0732978A) in view of Kuss (US2018/0068552).
Regarding claim 4 (Currently Amended) Yoshihisa in view of Eiji discloses the vehicle cleaning system of claim 1.  Yoshihisa fails to explicitly disclose wherein the actuation notification section comprises: a visual information display section including either a display section or a warning light configured to notify a user of actuation of the foreign object removal 
Kuss teaches a visual information display section including either a display section or a warning light configured to notify a user of actuation of the foreign object removal device using visual information; an audio output section configured to notify a user of actuation of the foreign object removal device using audio information including either an announcement or a warning sound; and a vibration generation section configured to notify a user of actuation of the foreign object removal device using vibration (Paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the type of notification as originally discussed in Yoshihisa with the visual, audible and vibratory types as discussed in Kuss.  Since the number of foreign objects and the severity of foreign object detection is virtually limitless (varying much on the road conditions), having multiple types of notifications would be an easy way for the system to be able to communicate with the driver of the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723     

/ORLANDO E AVILES/            Supervisory Patent Examiner, Art Unit 3723